Citation Nr: 0704597	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  03-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1945 to June 1947 and the Air Force from January 1948 to 
January 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  In January 2004, a hearing was held at the RO before 
the Decision Review Officer.


FINDINGS OF FACT

1.  The veteran's death in October 2001 was caused by 
coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for hemorrhoids rated as 10 percent disabling, 
and chronic headaches rated as 10 percent disabling.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2006).

2.  The criteria for basic eligibility for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, United States Code have not been met. 38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2002; a statement of 
the case in June 2003; and a supplemental statement of the 
case in March 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2004 
supplemental statement of the case.

VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant maintains that there 
are service medical records from a German physician (Dr. S.) 
who treated the veteran for heart problems.  A review of the 
service medical records shows that the veteran was treated by 
Dr. S., but for hemorrhoids and not a heart condition.  VA is 
not obligated to obtain a medical opinion in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service that caused, 
hastened, or substantially or materially combined to cause 
death.  38 C.F.R. § 3.159(c) (4).  VA has satisfied the duty 
to assist provisions of the law.

Service Connection for the Cause of the Veteran's Death

According to the October 2001 death certificate, the 
immediate cause of death was coronary artery disease.  A 
claimant of Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially or materially contributed to death.  
38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The principal cause of death 
is one which singularly or jointly with some other condition 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In this case, the veteran's service medical records are 
negative for findings and/or diagnosis of coronary artery 
disease.

VA medical records include an April 1999 report in which the 
veteran stated that his condition was diagnosed as congestive 
heart failure by a private physician.  A February 2000 report 
reveals a history of arteriosclerotic heart disease status 
post coronary artery bypass graft, congestive heart failure, 
and aortic valve replacement.

In an October 1992 letter, a private physician states that 
the veteran had been treated for ischemic heart disease and 
cardiac arrhythmia.  The doctor did not attribute the 
ischemic heart disease to the veteran's active service.  
There are no treatment records from the physician associated 
with the claims file.

The post-service medical records, as summarized above, reveal 
that the veteran's heart condition manifested many years 
after the veteran's last period of service in January 1952.  
The preponderance of the competent medical evidence fails to 
show that a service-connected disability caused or 
contributed to the veteran's death, there is no doubt to be 
resolved, and service connection for the cause of the 
veteran's death is not warranted.

Dependents' Educational Assistance Benefits under 
38 U.S.C.A., Chapter 35

Dependents' Educational Assistance benefits may be paid to a 
child or surviving spouse of a veteran who meets certain 
eligibility requirements.  Basic eligibility exists, in 
pertinent part, if the veteran has a permanent total service-
connected disability at the time of death or if the veteran 
died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service 
from a non-service connected disability.  Since service 
connection has not been established for the cause of the 
veteran's death, and the remaining criteria have not been 
met, the appellant is not entitled to the Dependents' 
Educational Assistance on this basis.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependents' Educational Assistance benefits under 38 U.S.C.A. 
Chapter 35 is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


